Citation Nr: 1538849	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before a Decision Review Officer during a hearing held at the RO in February 2010.  He also testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in July 2015.  The transcripts of these proceedings are of record.

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System.

The Board notes that the Veteran also appealed the December 2008 RO decision denying service connection for arthritis of the bilateral hands.  In a March 2014 written statement, however, the Veteran clearly indicated his desire that the appeal of this issue be withdrawn.  It is therefore not in appellate status.  See 38 C.F.R. § 20.204 (2015).  Despite having articulated a desire to withdraw the issue, the Veteran spoke to the matter in his July 2015 Travel Board hearing.  To the extent that the Veteran may be attempting to reopen the claim, this matter is hereby referred to the Agency of Original Jurisdiction for appropriate action.

The issues involving entitlement to service connection for right shoulder and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's current cervical spine degenerative disc disease/degenerative joint disease is etiologically related to his combat service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  However, because this decision grants in full the benefit requested with respect to the cervical spine disorder claim, there is no need to discuss whether these duties were met for this issue.

General Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran seeks service connection for a cervical spine disorder due to combat injuries sustained during service in the Republic of Vietnam.  His service personnel records reflect that he served as a military policeman and was awarded the Vietnam service medal.  He was also awarded the Army Commendation medal for his meritorious achievement in support of allied operations in Vietnam from January to February of 1968, specifically his participation in combat activities during an enemy attack.  

The Veteran claims that he injured his neck during a Tet Offensive that occurred in January 1968 on a Bachelors Officers Quarters (BOQ) of a major military headquarters in Saigon, Vietnam.  He reports that he volunteered to assist a company that came under enemy attack and that he sustained shrapnel injuries to his left leg due to an explosion.  He claims that he was knocked down multiple times due to blasts or explosions and that he was unable to remember the last hours of the conflict due to concussive type injuries.  He further asserts that he suffered a broken neck from a blast injury, although he was unaware of the extent of this injury at the time.

Service treatment records document that the Veteran was struck by shrapnel from a hand grenade in January 1968 due to an enemy attack while in Vietnam and suffered fragment wounds to his left lower extremity.  Although the Veteran's service treatment records do not document an in-service cervical spine injury, the Board finds, in light of his verified combat service, that the Veteran's statements are satisfactory lay evidence that he incurred this injury during service.  38 U.S.C.A. § 1154(b) (noting that for combat veterans, VA accepts as satisfactory lay evidence of service incurrence if consistent with service circumstances or conditions).

VA and private medical records show that the Veteran has a current cervical spine diagnosis, identified as degenerative disc disease/degenerative joint disease.  

As the Veteran is shown to have a current diagnosis and to have sustained an in-service neck injury, the question before the Board is whether his currently diagnosed cervical spine disorder is related to service.

The Veteran states that although he has experienced cervical spine symptomatology since service, he did not initially seek treatment for his disorder until 1969, within a year of his separation.  He reports that an x-ray examination at that time revealed evidence of fractures of his cervical spine.  The Veteran stated that he then went without treatment for approximately 40 years because his service-connected posttraumatic stress disorder (PTSD) caused him to isolate himself and because he lacked faith in the medical community and did not wish to treat his symptoms with prescription medication.  He denied having sustained any post-service cervical spine injuries.  

During the February 2010 and July 2015 hearings and in statements of record, the Veteran explained why he did not file a claim for service connection for his cervical spine disorder when he first sought VA disability benefits in 1969, or during the years prior to 2008 when he filed the claim presently on appeal.  The Veteran stated that in 1969 he was advised by a VA employee that he would be unable to substantiate his cervical spine claim because the disorder was first diagnosed after his discharge from service.  He stated that he later filed the present claim for service connection after researching VA regulations, specifically 38 U.S.C.A. § 1154.  

In a February 2010 record, a private physician relayed the Veteran's reported history of having sustained a neck injury in 1968 from an explosion during his Vietnam service, experiencing the onset of neck pain soon after, and of being assessed with a fracture of the spinous process within a year of his separation from the military.  He noted his review of radiographs of the Veteran's spine revealing the presence of an old fracture of the C5 spinous process.  The physician was asked to opine as to whether the injury the Veteran sustained in Vietnam could have caused the degenerative changes of his spine now seen on x-ray.  In response, the physician noted that, statistically, an injury to the cervical spine is more likely to contribute to the development of posttraumatic degenerative changes in an injured joint.  He noted that the Veteran had symptoms consistent with degenerative changes of the cervical spine.  The physician concluded that it was likely, within a reasonable degree of medical certainty, that the injury the Veteran described as having occurred in 1968 and associated with fracture of the cervical spine contributed to the development of the degenerative changes now noted on x-ray and his described symptoms.  

The Veteran underwent a VA examination in April 2011.  Following an examination and review of the evidence, the examiner opined that the Veteran's cervical spine diagnosis was less likely as not caused by or the result of his military service, in particular his combat in 1968.  As rationale for this opinion, the examiner noted that there was no mention of any neck problems during the Veteran's 1968 hospitalization for a shrapnel wound or at the time of his separation examination in late 1968.  The examiner stated that there were no neck problems until 2008.  Then, the examiner highlighted that the Veteran was employed as a state police officer following service, which the examiner implied meant that the Veteran passed a substantial physical examination at that time.  He also noted that the Veteran had performed ranching work, which he stated can also place stress on the neck.  The examiner stated that he could not opine that the Veteran's osteoarthritis, which according to the examiner first became symptomatic  approximately 40 years after service, was caused by military service in any way.

In providing the opinion against the claim, the April 2011 VA examiner also noted his review of the private opinion of record.  According to the VA examiner, the private physician relied on the Veteran's description of in-service events and the assumption that the Veteran was treated in service for cervical spine pain and a C5 spinous fracture during service to provide the favorable opinion.  The VA examiner then relayed that there was no evidence that the Veteran had any neck pain in 1968 and that the evidence did not show when the C5 spinous fracture occurred.  Because of this, the VA examiner determined that the private opinion could not be considered, as it was based on facts or assumptions that cannot be supported.

Having reviewed the foregoing, the Board finds that service connection for the Veteran's cervical spine degenerative disc disease and degenerative joint disease is warranted.

As previously determined, the Board finds the Veteran's report of having sustained a neck injury during the BOQ attack in 1968 to be credible.  The Board finds no reason to doubt the Veteran's self-reported history of the in-service neck injury or his reasoning for failing to seek treatment for his cervical spine symptomatology for many years following separation, as his assertions in this regard have not wavered.   Moreover, the Board finds it reasonable that the Veteran refrained from initially filing his cervical spine claim in 1969 based on the guidance provided by VA personnel.  
   
The Board has considered the VA examiner's opinion but ultimately finds the rationale supporting his conclusion to be less persuasive, as the examiner seemed to focus on the absence of in-service treatment or documentation of the claimed disorder without considering the combat Veteran's credible statements of an in-service injury and symptomatology.  The examiner also failed to consider the Veteran's reasoning for not seeking treatment for his cervical spine in the years following his discharge, reasoning which the Board finds credible.  The Board is also not persuaded that the VA examiner thoroughly reviewed the conflicting medical opinion of record, given the VA examiner's assumption that the private physician's opinion was based on the inaccurate factual premise of in-service treatment for the Veteran's cervical spine.  Notably, the private opinion of record in no way references any allegations of in-service treatment of the disorder.  Therefore, the VA examiner did not accurately assess all of the pertinent medical evidence of record.   

In contrast, the Board does find the rationale supporting the private medical opinion persuasive, as it is reasonable to conclude that the Veteran's combat injuries would have resulted in some damage to his spine.  The Board again highlights that consideration has also been given to the Veteran's documented status as a combat veteran.

After carefully weighing this evidence, the Board finds that the preponderance of the evidence supports the claim for service connection for a cervical spine disorder.  Therefore, the appeal is granted.

ORDER

Service connection for a cervical spine disorder, diagnosed as degenerative disc disease and degenerative joint disease, is granted.


REMAND

While the Board regrets the delay, additional development is needed with respect to the remaining claims on appeal.

The Veteran claims that his currently diagnosed degenerative joint disease of the right and left shoulder are due to combat injuries he sustained during the confirmed enemy attack on the BOQ in Saigon in 1968.  He has also claimed that his bilateral shoulder symptomatology has been aggravated by his service-connected PTSD in that he experiences increased muscle tension in his neck and shoulders due to his psychiatric disability.  During the July 2015 hearing, testimony was also offered that the Veteran's shoulder disorders may be etiologically related to his now service-connected cervical spine disability.

Although the Veteran was afforded a VA examination in April 2011 to determine the nature and etiology of the Veteran's current bilateral shoulder disorders, the examiner's opinion against the claim does not adequately address the contentions of in-service symptomatology or aggravation by his service-connected disabilities.  In this regard, the examiner opined that the Veteran's bilateral shoulder disorders were less likely as not caused by his military service based, in part, on the lack of shoulder symptomatology documented in the Veteran's service treatment records.  However, the examiner's opinion does not give adequate consideration to the Veteran's credible report of sustaining bilateral shoulder injuries in service, which in light of his combat service are presumed to have occurred.  See 38 U.S.C.A. § 1154(b).  The examiner also failed to provide an opinion as to whether the Veteran's shoulder disorders were caused or aggravated by a service-connected disability.  Thus, the Board finds the April 2011 VA examination report inadequate for adjudicative purposes. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies with the April 2011 VA examination report, the Veteran must be afforded a new VA examination to determine the etiology of his current right and left shoulder disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran as pertinent to the remaining claims on appeal. 

2.  Then, the RO or the Appeals Management Center (AMC) must arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the etiology of his current right shoulder and left shoulder disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.

Based on the review of the pertinent medical history and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that any right and left shoulder disorder present during the period of the claims is etiologically related to his active service, to include injuries sustained from the Veteran's verified combat service in January 1968.  For any shoulder disorder that is not found to be etiologically related to service, the examiner must opine whether it is at least as likely as not that the disorder was caused or permanently worsened by the Veteran's service-connected cervical spine disability or manifestations of his service-connected PTSD, including any muscle tension resulting from his psychiatric symptomatology.

For purposes of the opinion, the examiner should assume that the Veteran is credible. 

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


